FILED
                           NOT FOR PUBLICATION                              MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CARMEN JONES, Dr.,                               No. 14-15278

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00996-GMN-
                                                 CWH
 v.

STATE OF NEVADA BOARD OF                         MEMORANDUM*
MEDICAL EXAMINERS,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Nevada
                 Gloria M. Navarro, Chief District Judge, Presiding

                            Submitted March 17, 2016**
                             San Francisco, California

Before: W. FLETCHER, RAWLINSON, and HURWITZ, Circuit Judges.

      Carmen Jones brought this lawsuit under 42 U.S.C. § 1983 against the State

of Nevada Board of Medical Examiners (“NBME”). The district court dismissed

the case with leave to amend on the ground that the Eleventh Amendment

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proscribes lawsuits against a state or its agencies in federal court, see Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100–02 (1984), and that NBME is

a state agency, Buckwalter v. Nev. Bd. of Med. Exam’rs, 678 F.3d 737, 740 n.1 (9th

Cir. 2012). Jones then declined to file an amended complaint. The district court

was, of course, correct to dismiss the case.

      AFFIRMED.




                                          -2-